Citation Nr: 1021099	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-10 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for lumbar spinal stenosis, L3 S1 with bilateral 
lower extremity radiculitis and thoracic spine disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a cervical spine disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral hip disorder.  

4.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The Veteran indicated on his March 2008 VA Form 9 that he 
wished to testify at a Board hearing.  In October 2009 
correspondence, he withdrew the hearing request.


FINDING OF FACT

In October 2009 correspondence, the Veteran indicated that he 
wished to withdraw his appeal concerning all issues.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2006 rating decision, the RO declined to 
reopen claims of service connection for a low back, upper 
back and bilateral hip disabilities and denied service 
connection for bilateral knee disabilities.  The Veteran 
perfected an appeal to the Board in March 2008.  

In October 2009 correspondence, the Veteran indicated that he 
wished to withdraw his appeal concerning all of the issues.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has properly withdrawn his 
appeal concerning the issues of whether new and material 
evidence has been submitted to reopen a previously denied 
claim of entitlement to service connection for lumbar spinal 
stenosis, L3 S1 with bilateral lower extremity radiculitis 
and thoracic spine disorder; whether new and material 
evidence has been submitted to reopen a previously denied 
claim of entitlement to service connection for a cervical 
spine disorder; whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a bilateral hip disorder; and 
entitlement to service connection for a bilateral knee 
disorder, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these issues and 
they are dismissed.


ORDER

The appeal concerning the issues of whether new and material 
evidence has been submitted to reopen a previously denied 
claim of entitlement to service connection for lumbar spinal 
stenosis, L3 S1 with bilateral lower extremity radiculitis 
and thoracic spine disorder; whether new and material 
evidence has been submitted to reopen a previously denied 
claim of entitlement to service connection for a cervical 
spine disorder; whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a bilateral hip disorder; and 
entitlement to service connection for a bilateral knee 
disorder is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


